        Case 4:19-cv-00662-PSH Document 15 Filed 08/19/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION


CRISSIE LEE MEDLIN                                                      PLAINTIFF


VS.                              No. 4:19-cv-00662 PSH


ANDREW SAUL, Commissioner,
    Social Security Administration                                    DEFENDANT


                                   JUDGMENT

       Pursuant to the Order filed in this matter this date, this case is dismissed with

prejudice.

       IT IS SO ORDERED this 19th day of August, 2020.



                                         UNITED STATES MAGISTRATE JUDGE
